UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                           Plaintiff,
                                                                     18-CV-12002 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
NIKITA GEORGIADES; NYPD,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action styled as a criminal complaint. He alleges

that the New York City Police Department (NYPD) failed to investigate after his computer was

hacked. By order dated April 8, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth in this order, the Court

denies Plaintiff’s application for counsel (ECF No. 7) and dismisses the complaint.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

       Plaintiff brings this purported criminal action against Nikita Georgiades and the NYPD.

The following facts are taken from the complaint: sometime in 2016-2017, Plaintiff hired a

computer technician to replace his computer’s mother board. About a year later, he learned that

one of the computer’s drivers was missing. Plaintiff believes that the technician hacked his

computer and took “all of [his] intellectual property lyrics, songs, [and] instrumentals.” (ECF

No. 1 at 2.)1 He reported the hacking to the NYPD, but the NYPD failed to investigate. Plaintiff

now brings this lawsuit because his “computer is compromised perm[a]nently and the value of

[his] lyrics are in the millions of dollars once put in song form and is immediately sold to a

record lab[el] and abroad.” (Id.)

                                          DISCUSSION

       Plaintiff cannot initiate the arrest and prosecution of any individual or entity in this Court

because private citizens cannot prosecute criminal actions in federal court.2 See Leeke v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest

warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). Plaintiff also

cannot direct prosecuting attorneys to initiate a criminal proceeding because prosecutors possess

discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87


       1
          Citations to the complaint refer to the pagination generated by the Court’s electronic
case filing system (ECF).
       2
         Plaintiff also filed a substantially similar civil action against the same defendants,
invoking the Court’s federal question jurisdiction. See Genao v. Georgiades, No. 19-CV-0082
(CM) (S.D.N.Y. Apr. 2, 2019) (ECF No. 5). The Court dismissed that action for failure to state a
claim and declined to exercise supplemental jurisdiction over any state-law claims. (See ECF
No. 5 at 2-3.)


                                                 2
(2d Cir. 1972). Accordingly, the Court dismisses the action for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B)(ii).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.3

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court also denies Plaintiff’s application

for counsel (ECF No. 7).

       The Court has previously warned Plaintiff that the continued filing of frivolous or

meritless lawsuits will result in an order barring Plaintiff from filing new civil actions in forma

pauperis without prior permission under 28 U.S.C. § 1651. See Genao v. Guanilo, No. 18-CV-

12059 (LLS) (S.D.N.Y. Apr. 4, 2019) (ECF No. 8 at 5). The Court now reiterates that warning.

The Clerk of Court is instructed to terminate all other pending matters.

       The Clerk of Court is further directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.


       3
          Plaintiff has repeatedly filed actions in this Court styled as criminal complaints, arrest
warrants, or civil cases in which he attempts to prosecute criminal charges. On February 25,
2019, the Court warned Plaintiff that further duplicative or frivolous litigation in this Court could
result in an order barring him from filing new civil actions in forma pauperis without prior
permission under 28 U.S.C. § 1651. See Genao v. Guanilo, No. 18-CV-12059 (LLS) (S.D.N.Y.
Apr. 4, 2019) (ECF No. 8 at 5). This action was filed before the Court’s warning was issued, but
the Court reiterates that warning.


                                                  3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   April 18, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
